            Case 7:13-cr-00827-KMK Document 15 Filed 03/10/21 Page 1 of 1
            Case 7:13-cr-00827-KMK Document 14 Filed 03/08/21 Page 1 of 1
            - -- -- - - -- - - - - - - U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
  MEMO ENDORSED                                       The Silvio J. Mollo Building
                                                      One Saint Andrew 's Plaza
                                                      New York, New York 10007


                                                      March 8, 2021

The Honorable Kenneth M. Karas
United States District Judge
Southern District of New York
300 Quarropas Street
White Plains, NY 10601

      Re:      United States v. Majestine Foster, 13 Cr. 827 (KMK)

Dear Judge Karas :

       An initial hearing regarding the defendant's alleged violation of supervised release is
presently scheduled for Thursday, March 11, 2021 , at noon. With the consent of defense counsel,
the Government seeks a short adjournment of the hearing to accommodate the parties' schedules.
The parties are generally available on the following dates during the week of March 22, 2021:
March 22, March 23, and March 25.


                                               Respectfully submitted,

                                               AUDREY STRAUSS
                                               United States Attorney


                                           by: ()}MA -~
                                              EmilyA~
                                              Assistant United States Attorney
                                              (212) 637-2409

cc:         Andrew Patel, Esq. (by ECF)
            Meaghan Biggs, USPO (by email)




                                          SOQRDERED


                                                                 RAS U.S.D.J.

                                                                  3/10 !!OJ/   I
